[J-79-2015]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             :   No. 134 MAP 2014
                                          :
                  Appellant               :   Appeal from the Order of the Superior
                                          :   Court entered on May 7, 2014 at No.
                                          :   1178 MDA 2013, affirming in part and
            v.                            :   reversing in part the Judgment
                                          :   of Sentence of the Court of Common
                                          :   Pleas of York County, Criminal
TYRONE LOWE,                              :   Division, entered on February 6, 2013 at
                                          :   No. CP-67-CP-4522-2012
                  Appellee                :
                                          :   SUBMITTED: November 12, 2015



                                     ORDER



PER CURIAM                                          DECIDED: February 16, 2016

      AND NOW, this 16th day of February, 2016, the appeal is dismissed as having

been IMPROVIDENTLY GRANTED.



      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.